DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-11 as originally presented and filed on 08/28/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 26 September, 2018 (20180926).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Japanese Application Number 2018180729, filed on 26 September, 2018 (20180926).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/28/2019 and 10/20/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006-044523A to Masaki et al. (Masaki) (provided with the 08/28/2019 IDS)  in view of JP2005-186866A to Toshiyuki (provided with the 10/20/2021 IDS).  

Regarding claims 1 and 11 Masaki teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    465
    453
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    454
    724
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    464
    336
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    451
    733
    media_image4.png
    Greyscale


and associated descriptive texts a suspension control system for a vehicle having left and right front wheels and left and right rear wheels, comprising:  
5a variable damper provided between a vehicle body and each of the left front wheel, the right front wheel, the left rear wheel and the right rear wheel in para:
a suspension S that suspends wheels W of a four-wheel automobile is connected in series so that a suspension arm 3 that supports a knuckle 2 in a vertically movable manner is connected to a vehicle body 1, and the suspension arm 3 and the vehicle body 1 are connected. Are provided with a damper 4, an actuator 5, and a damper mount rubber 6, and a coil spring 7 that connects the suspension arm 3 and the vehicle body 1. The damper 4 includes a cylinder 8 having a lower end supported by the suspension arm 3, a piston 9 slidably fitted into the cylinder 8, and a piston rod 10 extending upward from the piston 9, and the actuator 5 includes a piston It is comprised from the core 11 which connects the upper end of the rod 10, and the lower end of the damper mount rubber 6, and the coil 12 arrange | positioned so that the outer periphery of the core 11 may be enclosed. The damper 4 is a well-known hydraulic type, and generates a load (damping force) corresponding to the moving speed when the piston 9 moves inside the cylinder 8 filled with oil.
 The electronic control unit U that controls the operation of the actuator 5 includes a signal from the sprung acceleration sensor 13 that detects the sprung acceleration, a damper displacement sensor 14 that detects the displacement (stroke) of the damper 4, and the lateral acceleration of the vehicle. A signal from the lateral acceleration sensor 15 that detects the vehicle acceleration and a signal from the longitudinal acceleration sensor 16 that detects the longitudinal acceleration of the vehicle are input, and the electronic control unit U controls the current supplied to the damper 4 based on these signals. Thus, the damping force can be arbitrarily changed.” (Emphasis added); 

a ground contact load computation unit configured to compute a front wheel target ground contact load and a rear wheel target ground contact load according to a fore and aft acceleration of the vehicle body in para:
“As shown in FIG. 2, the electronic control unit U includes a skyhook ride control unit M1, a roll posture control unit M2, a pitch posture control unit M3, a target current calculation unit M4, and an unsprung control unit M5. Prepare. The sprung acceleration output from the sprung acceleration sensor 13 is integrated by the integrating means 21 to become a sprung vertical speed and is input to the skyhook riding comfort control unit M1. The damper displacement output from the damper displacement sensor 14 is directly input to the unsprung control unit M5, and is differentiated by the differentiating means 22 to become the damper speed, and is input to the skyhook riding comfort control unit M1 and the unsprung control unit M5. . The lateral acceleration output from the lateral acceleration sensor 15 is differentiated by the differentiating means 23 to become a lateral acceleration differential value, which is input to the roll posture control unit M2. The longitudinal acceleration output by the longitudinal acceleration sensor 16 is differentiated by the differentiating means 24 to become a longitudinal acceleration differential value, which is input to the pitch attitude control unit M3.”(Emphasis added);
  
10a contact load distribution unit (in claim 2, i.e. Attitude control means (M2, M3)) configured to compute target ground contact loads of the left and right front wheels by varying a distribution of the front wheel target ground contact load between the left front wheel and the right front wheel in Fig. 7 above and paras:
“FIG. 7 shows the lateral acceleration when the vehicle lane changes from the left lane to the right lane and the lateral acceleration differential value obtained by differentiating the lateral acceleration. (1) to (5) on the time axis are shown in FIG. This corresponds to (1) to (5) of the behavior of the vehicle that changes lanes.
  In (1), (3), (5) where the lateral acceleration is zero, the vehicle body 1 is not rolled. In (2) during a right turn, the vehicle body 1 rolls to the left by centrifugal force and is turning left. In (4), the vehicle body 1 rolls to the right side due to centrifugal force. At this time, by generating a roll control target load Ft in the damper 4, the roll of the vehicle body 1 to the outside in the turning direction is suppressed and the posture of the vehicle is changed. It can be stabilized.” (Emphasis added), and 

to compute target ground contact loads of the left and right rear wheels by varying a distribution of the rear wheel target ground contact load between the left rear wheel and 15the right rear wheel, according to a direction and a magnitude of the fore and aft acceleration i.e. “pitch” and/or a direction and a magnitude of a lateral acceleration, i.e. “roll” of the vehicle body in claim 2:
“An actuator (5) for changing the damping force of the damper (4) of the suspension (S) for suspending the wheel (W) from the vehicle body (1);Attitude control means (M2, M3) for calculating parameters for controlling the attitude of the vehicle including the roll or pitch; Riding comfort control means (M1) for calculating parameters for controlling the riding comfort of the vehicle by suppressing vibration transmission from the road surface; Adding means (28) for controlling the damping force of the damper (4) by adding the parameters calculated by the posture control means (M2, M3) and the parameters calculated by the riding comfort control means (M1)”; and 


While it is considered that Masaki teaches the invention as claimed and explained above, if Applicant is of the opinion that Masaki fails to expressly disclose a ground load distribution control or a damping force computation unit configured to set a target damping force of each variable damper according to the target ground contact loads of the front wheels 20and the rear wheels then resort may be had to the teachings of Toshiyuki including the ABSTRACT:
“PROBLEM TO BE SOLVED: To carry out grounding load distribution control without requiring large energy, in a vehicle suspension device. <P>SOLUTION: The vehicle suspension device is provided with suspension cylinders 30, 32, 34, 36; first and second controlling cylinders 38, 40; a first lever 42; and a right and left grounding load distribution controlling portion 18 including a first rotation fulcrum moving device 44. When load movement in a fore-and-aft direction occurs in a vehicle, a rotation fulcrum of the first lever 42 is moved to control the load distribution among a left front wheel 10 and a right front wheel 12, and a left rear wheel 14 and a right rear wheel 16. The vehicle suspension device is further provided with the suspension cylinders 30, 32, 34, 36; third and fourth controlling cylinders 150, 152; a second lever 154; and a fore and aft grounding load controlling portion including a second rotation fulcrum moving device 156. When load movement in a lateral direction occurs in the vehicle, a rotation fulcrum of the second lever 154 is moved to control the load distribution among the left front wheel 10 and the left rear wheel 14, and the right front wheel 12 and the right rear wheel 16. The load moving amount occurred in the vehicle is suitably distributed. Therefore, the grounding load of the wheels is controlled to be required amount.” 


“A suspension system for a vehicle having four front, rear, left and right wheels,A vehicle suspension apparatus comprising a left and right ground load distribution control unit that controls load distribution to a left front wheel and a right front wheel, and a left rear wheel and a right rear wheel when a load movement in the front-rear direction occurs in the vehicle.
The left and right ground load distribution control unit determines the actual ground load difference in one of the left wheel pair consisting of the left front wheel and the left rear wheel and the right wheel pair consisting of the right front wheel and the right rear wheel, from the ground load difference in the neutral state. The vehicle suspension apparatus according to claim 1, further comprising a left-right reciprocal control unit configured to decrease the absolute value of the change amount in the other when the absolute value of the change amount of the second is increased.“

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of controlling the contact load of a specific wheel to a desired magnitude with a “high practical value” as taught by Toshiyuki:
“  In addition, the vehicle suspension system including the left and right ground load distribution control unit and the front and rear ground load distribution control unit can perform not only the left and right ground load distribution control but also the front and rear ground load distribution control. If both load movements in the direction occur, the loads on the plurality of wheels can be controlled to a desired magnitude. While the vehicle is braking or accelerating or turning, it is often necessary to control the contact load of a specific wheel to a desired magnitude, and the present invention has high practical value. is there. In addition, when braking or acceleration is performed during turning, it is highly necessary to set the ground load of a plurality of wheels to a desired magnitude, and the present invention that enables this is of higher practical value.” (Emphasis added). 



Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Toshiyuki to the prior art of Masaki as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 2 and the limitation the suspension control system according to claim 1, wherein the contact load distribution unit is configured to set a front wheel distribution ratio of the front wheel target ground contact load between the left front wheel and the right front wheel, and aF2575US 35468-172- 18-rear wheel distribution ratio of the rear wheel target ground contact load between the left rear wheel and the right rear wheel, according to the direction and the magnitude of the fore and aft acceleration and/or the direction and the magnitude of the lateral acceleration see Masaki claim 3:
“The attitude control means is a roll attitude control unit (M2) that calculates a parameter for controlling the attitude of the vehicle based at least on the lateral acceleration differential value,”, and

5to compute the target ground contact load of the left front wheel and the target ground contact load of the right front wheel according to the front wheel target ground 
“A suspension system for a vehicle having four front, rear, left and right wheels, A left and right ground load distribution control unit that controls load distribution to the left front wheel and the right front wheel, and the left rear wheel and the right rear wheel when load movement in the front-rear direction occurs in the vehicle; A front-rear ground load distribution control unit that controls load distribution to the left front wheel and the left rear wheel, and the right front wheel and the right rear wheel when load movement in the left-right direction occurs in the vehicle; A vehicle suspension system comprising: a load control unit that controls the loads of the front, rear, left and right four wheels by controlling the left and right ground load distribution control unit and the front and rear ground load distribution control unit.” .  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of controlling the contact load of a specific wheel to a desired magnitude with a “high practical value” as taught by Toshiyuki:
“  In addition, the vehicle suspension system including the left and right ground load distribution control unit and the front and rear ground load distribution control unit can perform not only the left and right ground load distribution control but also the front and rear ground load distribution control. If both load movements in the direction occur, the loads on the plurality of wheels can be controlled to a desired magnitude. While the vehicle is braking or accelerating or turning, it is often necessary to control the contact load of a specific wheel to a desired magnitude, and the present invention has high practical value. is there. In addition, when braking or acceleration is performed during turning, it is highly necessary to set the ground load of a plurality of wheels to a desired magnitude, and the present invention that enables this is of higher practical value.” (Emphasis added). 



Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Toshiyuki to the prior art of Masaki as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”
	
Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006-044523A to Masaki et al. (Masaki) (provided with the 08/28/2019 IDS)  in view of JP2005-186866A to Toshiyuki (provided with the 10/20/2021 IDS) as applied to the claims above and further in view of JP2008-189008A to Ryusuke (provided with the 10/20/2021 IDS).  

Regarding claim 3 the Examiner considers that the combination of Masaki and Toshiyuki would operate in the same manner claimed whether driven from the front or rear wheel, the combination of Masaki and Toshiyuki above does not appear to expressly disclose that the front wheels are drive wheels, and when the vehicle is accelerating while turning a curve, the contact load distribution unit is configured to set the target ground contact load of the front wheel on an outer side of the curve to be 

Ryusuke teaches in for example, the figures below:

    PNG
    media_image5.png
    445
    662
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    465
    578
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    441
    684
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    418
    661
    media_image8.png
    Greyscale

That it was known in the art that front wheels are drive wheels in para:
“ In the first to third embodiments, the vehicle stability control device controls the distribution of driving force for the rear wheels 2L, 2R. However, the present invention also applies to the front wheels 3L, 3R. Thus, the present invention can be similarly applied to a device that controls driving force distribution or a device that controls driving force distribution for the front and rear four wheels.”,

 	and when the vehicle is accelerating while turning a curve, the contact load distribution unit is configured to set the target ground contact load of the front wheel on an outer side of the curve to be greater than the target ground contact load of 15the front 
“Vehicle stability control that increases vehicle stability by increasing the distribution of driving force to the inner wheel during turning, and increasing the distribution of driving force to the outer wheel during understeer, depending on the vehicle's running conditions Equipment,A suspension control device for controlling the posture of the vehicle body by adjusting the vehicle height with an actuator for each wheel according to the running state of the vehicle,The vehicle suspension control apparatus, wherein the suspension control apparatus increases a wheel load by increasing a vehicle height with respect to a wheel whose driving force distribution is increased by the vehicle stability control apparatus.”.  

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of controlling the contact load of a specific wheel to control the posture of the body of a vehicle during turning to “improve traveling performance” as taught by Ryusuke:
 “The present invention has been made in view of the above points, and integrates a vehicle stability control device and a suspension control device, which enhance vehicle stability by controlling the distribution of driving force to each wheel, and It is an object of the present invention to provide an integrated vehicle control device that can improve traveling performance.” (Emphasis added). 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the contact load of each wheel of Masaki would be controlled during turning to improve traveling performance. 



Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ryusuke to the prior art combination of Masaki and Toshiyuki as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 4, 6, 8 and 10 and the limitation wherein the contact load distribution unit is configured to increase a difference between the target ground contact loads of the left and right front wheels with an increase in the fore and aft acceleration 20and/or the lateral acceleration see Masaki claims 1, 2 and 5 below wherein it is understood that the “lateral/longitudinal acceleration differential values” connote the “increase in the fore, aft and lateral accelerations”:
“1.    The attitude control means is a roll attitude control unit (M2) that calculates a parameter for controlling the attitude of the vehicle based at least on the lateral acceleration differential value, and the riding comfort control means is based on at least the sprung vertical speed. The suspension control device according to claim 1 or 2, wherein the suspension control device (M1) calculates a parameter for controlling the riding comfort of the vehicle.

2. The attitude control means is a pitch attitude control unit (M3) that calculates a parameter for controlling the attitude of the vehicle based at least on the longitudinal acceleration differential value, and the riding comfort control means is based on at least the sprung vertical speed. The suspension control device according to claim 1 or 2, wherein the suspension control device (M1) calculates a parameter for controlling the riding comfort of the vehicle.

5. The suspension control apparatus according to claim 2, wherein the adding means (28) adds the two parameters by weighting according to a vehicle speed.”.  

Regarding claim 5 and the limitation the suspension control system according to claim 1, wherein the front wheels are drive wheels, and when the vehicle is decelerating while turning a curve, the contact load distribution unit is configured to set the target ground contact load of the frontF2575US 35468-172wheel on an inner side of the curve to be greater than the target ground contact load of the front wheel on an outer side of the curve see the teachings of Ryusuke and the obviousness to combine in claim 3 above incorporated herein.  
See for example, Ryusuke paras:
“Here, the maximum frictional force on the road surface of the wheel is determined by the product of the friction coefficient between them and the wheel load. During turning, lateral acceleration acts on the vehicle body and the wheel load on the wheel inside the turning In particular, since the wheel load tends to be insufficient with respect to the increase in the driving force distribution in the above-described oversteer control, the effect of increasing the wheel load by the suspension control device is obtained. large.

That is, at the time of oversteering, as shown in FIG. 7, the damping force on the extension side of the damping force adjusting hydraulic shock absorber is reduced with respect to the rear wheel 2L on the inside of the turn whose driving force distribution has been increased by the vehicle stability control device. At the same time, the damping force on the extension side is increased, and normal suspension control is executed for the other wheels 2R, 3L, and 3R in which the other driving force distribution is not increased. Further, at the time of understeering, as shown in FIG. 8, the damping force on the extension side of the damping force adjusting hydraulic shock absorber is reduced with respect to the rear wheel 2R on the outside of the turn whose driving force distribution has been increased by the vehicle stability control device. At the same time, the damping force on the extension side is increased, and normal suspension control is executed for the other wheels 2L, 3L, and 3R in which the driving force distribution is not increased. 7 and 8, the arrow indicates the turning direction (left turning).”

Regarding claim 7 and the limitation the suspension control system according to claim 1, wherein the front wheels 10are drive wheels, and when the vehicle is accelerating while turning a curve, the contact load distribution unit is configured to set the target ground contact load of the rear wheel on an inner side of the curve to be greater than the ground 
“Here, the maximum frictional force on the road surface of the wheel is determined by the product of the friction coefficient between them and the wheel load. During turning, lateral acceleration acts on the vehicle body and the wheel load on the wheel inside the turning In particular, since the wheel load tends to be insufficient with respect to the increase in the driving force distribution in the above-described oversteer control, the effect of increasing the wheel load by the suspension control device is obtained. large.

That is, at the time of oversteering, as shown in FIG. 7, the damping force on the extension side of the damping force adjusting hydraulic shock absorber is reduced with respect to the rear wheel 2L on the inside of the turn whose driving force distribution has been increased by the vehicle stability control device. At the same time, the damping force on the extension side is increased, and normal suspension control is executed for the other wheels 2R, 3L, and 3R in which the other driving force distribution is not increased. Further, at the time of understeering, as shown in FIG. 8, the damping force on the extension side of the damping force adjusting hydraulic shock absorber is reduced with respect to the rear wheel 2R on the outside of the turn whose driving force distribution has been increased by the vehicle stability control device. At the same time, the damping force on the extension side is increased, and normal suspension control is executed for the other wheels 2L, 3L, and 3R in which the driving force distribution is not increased. 7 and 8, the arrow indicates the turning direction (left turning).”

Regarding claim 9 and the limitation the 
20



suspension control system according to claim 1, wherein the front wheels are drive wheels, and when the vehicle is decelerating while turning a curve, the contact load distribution unit is configured to set the target ground contact load of the rear wheel on an outer side of the curve to be greater than the ground contact load of the rear wheel on an inner side of the curve see the teachings of Ryusuke and the obviousness to combine in claim 3 above incorporated herein.  See for example, Ryusuke paras:
“Here, the maximum frictional force on the road surface of the wheel is determined by the product of the friction coefficient between them and the wheel During turning, lateral acceleration acts on the vehicle body and the wheel load on the wheel inside the turning In particular, since the wheel load tends to be insufficient with respect to the increase in the driving force distribution in the above-described oversteer control, the effect of increasing the wheel load by the suspension control device is obtained. large.

That is, at the time of oversteering, as shown in FIG. 7, the damping force on the extension side of the damping force adjusting hydraulic shock absorber is reduced with respect to the rear wheel 2L on the inside of the turn whose driving force distribution has been increased by the vehicle stability control device. At the same time, the damping force on the extension side is increased, and normal suspension control is executed for the other wheels 2R, 3L, and 3R in which the other driving force distribution is not increased. Further, at the time of understeering, as shown in FIG. 8, the damping force on the extension side of the damping force adjusting hydraulic shock absorber is reduced with respect to the rear wheel 2R on the outside of the turn whose driving force distribution has been increased by the vehicle stability control device. At the same time, the damping force on the extension side is increased, and normal suspension control is executed for the other wheels 2L, 3L, and 3R in which the driving force distribution is not increased. 7 and 8, the arrow indicates the turning direction (left turning).”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US 20090248247 A1 to Furuichi; Takashi teaches in the ABSTRACT:
“In a control device for controlling a variable element of a wheel suspension system, the variable suspension element associated with one of the wheels is controlled at least according to an output of a sensor associated with a different one of the wheels. The output of the sensor may include a sprung mass speed of a vehicle part associated with each wheel. The variable suspension element may include a variable damping force damper or a variable spring constant spring. Thereby, an undesired response of a vehicle body can be avoided even when a vehicle is subjected to an uneven distribution of wheel loads such as when the vehicle is traveling over a slanted road surface or making a turn.” (Emphasis added),

US 20130226405 A1 to Koumura; Shingo et al. teaches in the ABSTRACT:
“A vehicle control device acquires a roll changing amount generated in a vehicle, acquires a pitch changing amount generated in the vehicle, synthesizes the roll The vehicle control device includes a roll damping force varying unit that detects a vehicle speed, detects a road surface in-phase/reverse-phase ratio, and controls a roll damping force by a variable roll damping control amount, where the front/rear wheel damping force distribution is determined from a front/rear wheel damping force distribution map based on the vehicle speed, the road surface in-phase/reverse-phase ratio, and the roll damping control amount.” (Emphasis added).

US 9636965 B2 to Hirao; Ryusuke et al. teaches in the ABSTRACT:
“A suspension system capable of improving maneuverability and stability, the suspension system including a force generation mechanism and a controller. The controller, which controls each of shock absorbers, includes a main control calculation unit, a longitudinal force reaction force calculation unit, a lateral force reaction force calculation unit, an addition unit, and a suspension reaction force consideration unit. The controller subtracts an output from a vertical force calculation unit including the longitudinal force reaction force calculation unit, the lateral force reaction force calculation unit, and the addition unit from an output from the main control calculation unit by the suspension reaction force consideration unit, thereby succeeding in calculating a vertical force applied between a vehicle body and each wheel as a value in consistency with an actual behavior of a vehicle.” (Emphasis added).

US 8880293 B2 to Hirao; Ryusuke et al. teaches in the ABSTRACT:
“A vehicle motion control apparatus configured to be used with a vehicle including a brake force control unit capable of generating a brake force during a steering operation. The control apparatus includes a plurality of force generation apparatuses disposed between a vehicle body of the vehicle and a plurality of axles, each of which is capable of generating an adjustable force between the vehicle body and each wheel of the vehicle, a force adjustment unit configured to adjust the force of each of the force generation apparatuses, and a target pitch state calculation unit configured to calculate a target pitch state from a state in which the vehicle body turns. The force adjustment unit adjusts the force of each of the force generation apparatuses so that a pitch state of the vehicle body approaches the target pitch state calculated by the target pitch state calculation unit.” (Emphasis added).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220114